Title: To James Madison from Edmund Pendleton, 29 January 1788
From: Pendleton, Edmund
To: Madison, James


29 January 1788, Edmundsbury. On the docket of JM to Pendleton, 28 Oct. 1787, Pendleton noted: “Answd. Jan. 29—88.” Acknowledged in JM to Pendleton, 21 Feb. 1788. The list probably kept by Peter Force (DLC: Madison Miscellany) also indicates that Pendleton wrote a two-page letter to JM from Edmundsbury on this day. The summary reads: “The reception of the proposed Constitution by the Virginia Assembly. The feeling among the middle and lower classes. Mr. Pendleton favors it, but is open to conviction after hearing all that can be said. The importance of Mr. Madisons presence. The feeling in other southern States. Taxes lessened. The District Court Bill.”
